



COURT OF APPEAL FOR ONTARIO

CITATION: Celik v. TD Canada Trust, 2019 ONCA 270

DATE: 20190405

DOCKET: C63448

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Mihrali Celik

Appellant

and

TD Canada Trust, Canada Trust,

TD Bank Financial Group Toronto 
    Dominion Bank

Respondents

J. Richard Forget, for the appellant

James Riewald, for the respondents

Heard: April 4, 2019

On appeal from the order of Justice Peter Hockin of the Superior
    Court of Justice, dated October 4, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The application judge dismissed the application based on reasons
    indicating the limitation period had expired.

[2]

The appellant argues that the application judge should have dismissed
    the application because the claim was improperly constituted as an application
    and not an action. The appeal is from the judgment, not the reasons. The appeal
    is dismissed.

[3]

Costs of the appeal are fixed at $7,000 on a partial indemnity scale
    inclusive of taxes and disbursements payable by the appellant to the
    respondent.


